                 1
                 2
                 3
                 4                                UNITED STATES DISTRICT COURT
                 5                                       DISTRICT OF NEVADA
                 6                                                   ***
                 7    ERIC V. SANTOS,                                       Case No. 2:18-CV-1439 JCM (CWH)
                 8                                          Plaintiff(s),                     ORDER
                 9           v.
               10     EXPERIAN INFORMATION SOLUTIONS,
                      INC., et al.,
               11
                                                         Defendant(s).
               12
               13
                             Presently before the court is the matter of Santos v. Equifax Information Services, LLC et
               14
                      al., case number 2:18-cv-01439-JCM-CWH.
               15
                             Plaintiff Eric Santos initiated this lawsuit against four defendants, including TransUnion,
               16
                      LLC (“TransUnion”), on August 3, 2018. (ECF No. 1). On September 18, 2018, TransUnion
               17
                      filed a motion to dismiss. (ECF No. 19). On October 2, 2019, Santos then filed an amended
               18
                      complaint (ECF No. 24), to which TransUnion filed a second motion to dismiss (ECF No. 26).
               19
                             On January 15, 2019, Santos filed a notice of settlement and represented that he would
               20
                      file with TransUnion a stipulation of dismissal with prejudice within sixty (60) days. (ECF No.
               21
                      46). More than sixty (60) days have passed and the parties have not filed their stipulation.
               22
                             The court orders Santos and TransUnion to file a status report within seven (7) days
               23
                      explaining why they did not timely file their stipulation. The court will also deny without
               24
                      prejudice TransUnion’s first motion to dismiss (ECF No. 19) in light of Santos’ amended
               25
                      complaint.
               26
                      ...
               27
                      ...
               28

James C. Mahan
U.S. District Judge
                1            Accordingly,
                2            IT IS HEREBY ORDERED, ADJUDGED, and DECREED that TransUnion’s motion to
                3     dismiss (ECF No. 19) be, and the same hereby is, DENIED without prejudice.
                4            IT IS FURTHER ORDERED that Santos and TransUnion shall file a status report within
                5     seven (7) days from the date of this order.
                6            DATED March 28, 2019.
                7                                                   __________________________________________
                                                                    UNITED STATES DISTRICT JUDGE
                8
                9
              10
              11
              12
              13
              14
              15
              16
              17
              18
              19
              20
              21
              22
              23
              24
              25
              26
              27
              28

James C. Mahan
U.S. District Judge                                                  -2-
